Case: 17-30864     Document: 00515915418         Page: 1    Date Filed: 06/25/2021




           United States Court of Appeals
                for the Fifth Circuit                            United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                    June 25, 2021
                                  No. 17-30864
                                                                   Lyle W. Cayce
                                                                        Clerk

   Officer John Doe, Police Officer,

                                                           Plaintiff—Appellant,

                                      versus

   DeRay Mckesson; Black Lives Matter; Black Lives
   Matter Network, Incorporated,

                                                        Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Middle District of Louisiana
                            USDC No. 3:16-CV-742


                   ON REMAND FROM THE
            SUPREME COURT OF THE UNITED STATES

   Before Jolly, Elrod, and Willett, Circuit Judges.
   Per Curiam:
         This case arose out of a protest alleged to have been organized and led
   by defendant DeRay Mckesson in Baton Rouge, Louisiana, in response to the
   police shooting of Alton Sterling. According to the complaint, the defendant
Case: 17-30864        Document: 00515915418              Page: 2      Date Filed: 06/25/2021




                                         No. 17-30864


   directed the protest to a public highway in front of a police station. 1 The
   police began making arrests and attempting to clear the highway. Some
   protesters began throwing various objects at the police. Officer John Doe was
   struck in the face by a piece of concrete or similar rock-like object. As a result,
   he lost teeth and suffered injury to his jaw and brain. The individual who
   threw the object has not been identified.
           Officer Doe brought suit against Mckesson in the Baton Rouge,
   Louisiana, federal district court, alleging that his injuries resulted from
   Mckesson’s negligence in organizing and leading the protest. The district
   court dismissed Officer Doe’s claim under Federal Rule of Civil Procedure
   12(b)(6). It found that the facts alleged did not fall into one of the specific
   categories of conduct for which an individual can be held liable for the
   tortious activity of an associate. Doe v. Mckesson, 272 F. Supp. 3d 841, 847–
   48 (M.D. La. 2017). Officer Doe appealed to this court.
                                               I.
           In Doe v. Mckesson, 945 F.3d 818 (5th Cir. 2019), vacated, 141 S. Ct. 48
   (2020), a divided panel of this court found that Officer Doe’s complaint had
   stated a cause of action under Louisiana law against Mckesson. The theory
   of liability accepted by this court was that Officer Doe had plausibly alleged
   that Mckesson knew or should have known that the protest he led onto a
   public highway would turn confrontational and violent, and thus that, in the
   course of organizing and leading that protest, he breached a duty of
   reasonable care owed to Officer Doe and persons similarly situated. Stated
   more generally, we found that Louisiana law recognized “a duty not to



           1
            The case was dismissed by the district court under Federal Rule of Civil
   Procedure 12(b)(6). Consequently, the alleged facts are taken directly from the plaintiff’s
   complaint.




                                               2
Case: 17-30864       Document: 00515915418             Page: 3      Date Filed: 06/25/2021




                                        No. 17-30864


   negligently cause a third party to commit a crime that is a foreseeable
   consequence of negligence,” and that Officer Doe had plausibly alleged a
   violation of that duty in illegally blocking a public highway. Doe, 945 F.3d at
   826–27. We denied Mckesson’s petition for rehearing en banc. Doe v.
   Mckesson, 947 F.3d 874 (2020). He petitioned the Supreme Court of the
   United States for a writ of certiorari.
           Although Mckesson’s petition to the Supreme Court focused on
   whether holding him liable for Officer Doe’s injuries was consistent with the
   First Amendment, the Supreme Court declined to address that issue. See
   Mckesson v. Doe, 141 S. Ct. 48, 49–51 (2020) (per curiam). It found our
   interpretation of Louisiana law “too uncertain a premise on which to address
   . . . [t]he constitutional issue . . . .” Id. at 50. It found that this “dispute
   presents novel issues of state law peculiarly calling for the exercise of
   judgment by the state courts.” Id. at 51. Although federal courts are
   generally presumed competent to apply state law, the Supreme Court
   suggested that we should have pursued the certification procedure made
   available by the Supreme Court of Louisiana 2 before engaging in the
   politically fraught balancing of “various moral, social, and economic factors”
   that is required before imposing a duty under Louisiana law. Id. at 50–51
   (citations omitted). Today, in following the direction of the Supreme Court,
   we respectfully certify the relevant questions of law, set out below, to the
   Supreme Court of Louisiana. 3



           2
             Supreme Court of Louisiana Rule XII, §§ 1–2 provides that a federal court of
   appeals may, upon its own motion, certify determinative questions of Louisiana law when
   it appears as though there is no clear controlling precedent from the Supreme Court of
   Louisiana.
           3
             A resolution by the Supreme Court of Louisiana of the certified questions will
   bind this court to apply that determination in deciding this case.




                                              3
Case: 17-30864          Document: 00515915418              Page: 4      Date Filed: 06/25/2021




                                           No. 17-30864


                                                II.
           In the meantime our attention has been drawn to a separate aspect of
   Louisiana law, the Professional Rescuer’s Doctrine, 4 that could be
   dispositive. 5      That doctrine, put succinctly, is a judge-made rule that
   “essentially states that a professional rescuer, such as a fireman or a
   policeman, who is injured in the performance of his duties, assumes the risk
   of such an injury and is not entitled to damages.” Gann v. Matthews, 873 So.
   2d 701, 705 (La. App. 1st Cir. 2004) (citation and internal quotation marks
   omitted). The parties disagree as to whether this doctrine bars Officer Doe
   from recovering.          See Mckesson Suppl. Br., Dec. 18, 2020, Doc. No.
   00515679716; Doe Suppl. Br., Dec. 18, 2020, Doc. No. 00515678655. We
   have found limited guidance from the opinions of the Supreme Court of
   Louisiana on how this doctrine might apply to the particular facts of this case.
   Because we find this to be a close question of law, which also raises a
   significant issue of state policy, we further take this opportunity to
   respectfully elicit guidance on this issue from the Supreme Court of
   Louisiana.
                                                III.
           Accordingly, we hereby certify the following determinative questions
   of law to the Supreme Court of Louisiana, by which responses we will be
   bound for the purposes of this case:




           4
               Sometimes referred to as the “fireman’s rule” or “firefighter’s rule.”
           5
             We acknowledge credit to Professor Eugene Volokh for noting this issue. The
   Weird Litigation Posture of the Doe v. Mckesson/Baton Rouge Black Lives Matter Protest Case,
   VOLOKH          CONSPIRACY             (Dec.       19,       2019,       8:01         AM),
   https://reason.com/volokh/2019/12/19/the-weird-litigation-posture-of-the-doe-v-
   mckesson-baton-rouge-black-lives-matter-protest-case.




                                                 4
Case: 17-30864      Document: 00515915418            Page: 5   Date Filed: 06/25/2021




                                      No. 17-30864


          1) Whether Louisiana law recognizes a duty, under the facts
          alleged in the complaint, or otherwise, not to negligently
          precipitate the crime of a third party?
          2) Assuming Mckesson could otherwise be held liable for a
          breach of duty owed to Officer Doe, whether Louisiana’s
          Professional Rescuer’s Doctrine bars recovery under the facts
          alleged in the complaint?
                                          IV.
          Should the Supreme Court of Louisiana accept our request for
   answers to these questions, we disclaim any intention or desire that it confine
   its reply to the precise form or scope of the questions certified. Along with
   our certification, we transfer this case’s record, our previous opinion, and the
   briefs submitted by the parties. We will resolve this case in accordance with
   any opinion provided on these questions by the Supreme Court of Louisiana.
   Accordingly, the Clerk of this Court is directed to transmit this certification
   and request to the Supreme Court of Louisiana in conformity with the usual
   practice of this court.




                                           5
Case: 17-30864         Document: 00515915418              Page: 6       Date Filed: 06/25/2021




                                          No. 17-30864


   Jennifer Walker Elrod, Circuit Judge, concurring:
           During a protest-turned-riot that was alleged to have been organized
   and led by defendant DeRay Mckesson in Baton Rouge, Louisiana, a police
   officer was seriously injured. 1 The injured officer’s complaint specifically
   alleges that Mckesson directed the protest to illegally block the public
   highway in front of the Baton Rouge Police Department headquarters. Police
   officers began making arrests and attempting to clear the highway. Mckesson
   was “in charge of the protests” and was “seen and heard giving orders
   throughout the day and night of the protests.”
           The protest devolved into a violent riot. Mckesson observed as the
   rioters began throwing various objects at the police, including full water
   bottles that they had stolen from a nearby convenience store. Mckesson was
   present and part of the riot but did nothing to calm the crowd and allegedly
   “incited the violence” on behalf of the group. After the rioters ran out of
   water bottles to throw, an unidentified rioter in the group under Mckesson’s
   control picked up a piece of concrete or a similar heavy, rock-like object and
   hurled it at Officer Doe. Officer Doe was struck in the face and immediately
   knocked unconscious. His injuries included loss of teeth, a jaw injury, a brain
   injury, a head injury, lost wages, “and other compensable losses.”
           Officer Doe filed suit against Mckesson alleging that his injuries were
   “occasioned by the intentional and/or negligent acts and/or omissions” of
   Mckesson.        The complaint alleges not just unlawful actions by the



           1
              The alleged facts are taken directly from the plaintiff’s complaint and are
   accepted as true at this stage of the case, as we must do. See Innova Hosp. San Antonio, Ltd.
   P’ship v. Blue Cross & Blue Shield of Georgia, Inc., 892 F.3d 719, 726 (5th Cir. 2018) (“On a
   motion to dismiss, we must ‘accept all well-pleaded facts as true and view those facts in the
   light most favorable to the plaintiff.’” (quoting Richardson v. Axion Logistics, L.L.C., 780
   F.3d 304, 406 (5th Cir. 2015))).




                                                6
Case: 17-30864      Document: 00515915418          Page: 7   Date Filed: 06/25/2021




                                    No. 17-30864


   unidentified protestor-turned-rioter but also Mckesson’s own actions in the
   ensuing riot. Moreover, the complaint alleges that Mckesson not only
   committed negligent actions but that he also committed intentional actions.
   The complaint alleges that he is liable in solido for his “intentional actions
   and for conspiring to incite a riot/protest.”
          I agree that this case presents a close question of constitutional law
   and a significant issue of state law, and I also agree that we should take this
   opportunity to respectfully elicit guidance from the Louisiana Supreme
   Court. See Barnes v. Atl. & Pac. Life Ins. Co. of Am., 514 F.2d 704, 706 (5th
   Cir. 1975) (“When the state law is in doubt especially on the underlying
   public policy aims, it is in the best administration of justice to afford the
   litigants a consistent final judicial resolution by utilizing the certification
   procedure.”).
          While the text of the certified questions appears somewhat narrow to
   these eyes, the Louisiana Supreme Court is not limited to the text of the
   certified questions but may consider the complaint in its totality. See, e.g.,
   Boardman v. United Servs. Auto. Ass’n, 742 F.2d 847, 851 n.10 (5th Cir. 1984)
   (“[T]he particular phrasing used in the certified question is not to restrict
   the Supreme Court’s consideration of the problems involved and the issues
   as the Supreme Court perceives them to be in its analysis of the record
   certified in this case.” (quoting Martinez v. Rodriquez, 394 F.2d 156, 159 n.6
   (5th Cir. 1968))).
          We stand to benefit from the Louisiana Supreme Court’s guidance on
   the intersection of state tort law and constitutional law, as Americans should
   be free to exercise their constitutional rights to free speech and assembly.
   While these rights are “fundamental in our democratic society,” the
   “constitutional guarantee of liberty implies the existence of an organized
   society maintaining public order, without which liberty itself would be lost in




                                          7
Case: 17-30864     Document: 00515915418          Page: 8   Date Filed: 06/25/2021




                                   No. 17-30864


   the excesses of anarchy.” Cox v. Louisiana, 379 U.S. 536, 554 (1965).
   Moreover, “[t]he control of travel on the streets is a clear example of
   governmental responsibility to [e]nsure this necessary order.” Id.




                                             A True Copy
                                             Certified order issued Jun 25, 2021


                                             Clerk, U.S. Court of Appeals, Fifth Circuit




                                        8